Citation Nr: 0008036	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1966 
to August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont, which denied 
the above claim.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for correct resolution of this 
claim.

2.  The appellant is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1154, and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The Board has reviewed all the evidence of record, which 
consists of the appellant's contentions, including those 
raised at a personal hearing in 1999; his service medical and 
personnel records; reports of VA examinations conducted in 
1996 and 1997; information from the United States Armed 
Services Center for Research of Unit Records (USASCRUR)); 
morning reports for the appellant's battalion; and letters 
from the Vet Center and a New York State veterans' counselor.  

The medical evidence shows diagnoses of PTSD.  The appellant 
has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on the appellant's 
purported service experiences.  This evidence is sufficient 
to create the plausibility of a valid claim.  Therefore, it 
is sufficient for the establishment of a well-grounded claim.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the majority of the medical records referenced 
by the appellant have been obtained.  The appellant has 
apparently attended weekly sessions at the Vet Center, but 
they indicated that there were no specific documents relating 
to PTSD.  The appellant has not indicated that records from 
the Vet Center exist that would provide additional evidence 
or opinions than those already shown by the evidence of 
record.  Since he has undergone thorough VA examinations, 
there is more than sufficient evidence of record to decide 
his claim properly.  In the circumstances of this case, a 
remand would simply serve to impose an unnecessary burden 
with no gain to the appellant.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained); Allday v. Brown, 7 
Vet. App. 571 (1995).  Therefore, the Board concludes that VA 
has satisfied its duty to assist the appellant in this case.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  Having 
determined that the appellant's claim is at least plausible 
and that the duty to assist has been fulfilled, the Board 
must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The appellant has, at times, alleged that he engaged in 
combat with the enemy during service.  A determination as to 
whether the appellant is a veteran of combat is particularly 
significant in a PTSD claim because he is entitled to have 
his lay statements as to his alleged stressors accepted, 
without corroboration, if he engaged in combat with the 
enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The 
Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  Before this provision applies, the Board must make a 
specific finding that the appellant was engaged in combat 
with the enemy.  See Zarycki. 

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" 
encompass both combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

The appellant's military personnel records reflect that he 
was in Vietnam from August 1967 to August 1968.  He has been 
awarded a National Defense Service Medal, a Vietnam Service 
Medal, and a Vietnam Campaign Medal.  A National Defense 
Service Medal was awarded if a veteran served honorably 
between January 1, 1961, and August 14, 1974.  United States 
of America Department of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  A 
Vietnam Service Medal was awarded if a veteran served between 
July 4, 1965 and March 28, 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of the operations in 
Vietnam.  Id. at D-20.  A Vietnam Campaign Medal was awarded 
to all service personnel within the cited theater, and it 
does not rule in, or rule out, combat.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, at 7-7, September 1996.

The appellant's personnel records showed that his primary 
military occupational specialties were a teletype operator 
and a communication center specialist.  For the first couple 
months in Vietnam, he was assigned to the 124th Signal 
Company.  He transferred to the 1st Battalion, 35th Infantry, 
4th Infantry Division, in November 1967.  He maintains that 
he was assigned several other duties while in Vietnam, 
including perimeter security and guard patrol.  He maintains 
that he was responsible for re-supplying the line troops with 
needed items such as weapons, etc., and that this 
responsibility sometimes included personally delivering the 
items to troops in the field.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialties of teletype 
operator and communication center specialist while in Vietnam 
do not indicate combat service.  Although it is possible that 
he engaged in combat with the enemy in Vietnam, his military 
occupational specialties do not indicate that this was 
likely.  It is possibly true, as the appellant's 
representative argued, that there was an association between 
delivery of field supplies and exposure to combat.  However, 
there is no indication in the personnel records that the 
appellant performed such duties.  Moreover, although some 
individuals delivering supplies were exposed to combat, this 
does not necessarily indicate that the appellant was assigned 
or participated in combat duties.  There is no support in his 
military personnel records for his allegation that he 
participated in any security activities or guard duty.  

Second, none of the appellant's awarded medals or decorations 
show combat service.  In conjunction with his military 
occupational specialties, the fact that he did not receive an 
award for combat service is probative evidence that he likely 
did not participate in combat. 

Third, the notation in his personnel records that he 
participated in a campaign does not, in this case, reflect 
combat service.  The records obtained from the Department of 
the Navy indicate that the 1st Battalion, 35th Infantry, 4th 
Infantry Division, participated in operations in Vietnam.  
There is no indication that the appellant personally engaged 
in combat with the enemy, and there is no indication that 
Headquarters Company, as opposed to line companies, 
participated in combat with the enemy.

Fourth, and perhaps most persuasive, the appellant's own 
statements are not persuasive evidence that he personally 
engaged in combat with the enemy.  His statements have been 
very vague with respect to his activities in Vietnam.  He has 
reported being in locations where firefights, mortar attacks, 
etc., took place.  Mostly, however, the appellant has 
described being in potential combat situations, but has not 
described direct combat.  The appellant has, on occasion, 
stated that he received and returned enemy fire, implying 
that he personally participated in combat.  It may be true 
that he had some contact or exposure to fighting.  The 
appellant may have been in a helicopter, in a vehicle, or on 
a base that was shot at, but this does not lead to a 
conclusion that he personally participated in any combat 
activities.  

The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  Therefore, although the evidence shows that he 
served overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing in this case 
corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR)).  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on numerous 
occasions to provide specific details as to his alleged 
inservice stressors (names, places, dates, units of 
assignment, description of events).  He has been unable to do 
so.  The appellant has only made general allegations, such as 
he saw deceased people, people died in various attacks, he 
was shot at, etc.  The appellant has not, at any time, 
provided names of people he saw killed or injured or any 
details about any specific stressful incident.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), affirmed on reconsideration, 1 Vet. 
App. 406 (1991); see also Zarycki, 6 Vet. App. at 100.  In 
this case, only the appellant possesses the specific details 
regarding the alleged inservice stressors, and he has not 
cooperated with VA by providing that information.  The 
factual data required are straightforward facts and do not 
place an onerous task on him.  Wood at 193. 

Regardless, despite the appellant's failure to provide 
specific details, the Board has thoroughly reviewed the 
reports submitted by USASCRUR in an effort to verify any 
reported stressor.  There is no confirmation in these records 
of any alleged stressor.  There is no report that the 
appellant's unit was involved in various attacks.  There is 
no record of a helicopter being shot down while delivering 
supplies, bunkers being destroyed by enemy fire, or a group 
of soldiers stranded on a truck on a bridge overnight.  It is 
true that the appellant was assigned to an infantry division, 
which, by its nature, participated in combat with the enemy.  
There is no support for any contention that personnel from 
Headquarters Company, such as the appellant, participated in 
such actions.  Although this information does show that 
certain members of the division were killed in action, as can 
be expected in an infantry unit, this does not corroborate 
the appellant's stressors since he did not provide names of 
any people killed.

Many of the stressors reported by the appellant cannot be 
confirmed.  For example, he has stated he saw a child get 
killed and he fought with the father, he saw bodies of dead 
soldiers, he witnessed a prostitute killed by a soldier, a 
disabled truck was surrounded by villagers who taunted him, 
etc.  It is manifest that these anecdotal incidents are not 
subject to verification.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  The Board 
notes that the 1997 VA examiner concluded that the 
appellant's description of combat experiences was sincere and 
consistent.  However, although diagnoses of PTSD are of 
record, there is no evidence of record corroborating that the 
alleged inservice stressors actually occurred.  The appellant 
is not entitled to the application of the benefit of the 
doubt; there is no reasonable doubt on this issue that could 
be resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 
1991). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

